As filed with the Securities and Exchange Commission on May 26, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number[811-00515] The Wall Street Fund, Inc. (Exact name of registrant as specified in charter) 55 E. 52nd Street, 23rd Floor New York, NY10055 (Address of principal executive offices) (Zip code) Robert P. Morse, President The Wall Street Fund, Inc. 55 E. 52nd Street, 23rd Floor New York, NY10055 (Name and address of agent for service) (212) 497-0845 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:March 31, 2011 Item 1. Schedule of Investments. The Wall Street Fund, Inc. Schedule of Investments March 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 99.0% Aerospace - 2.8% Raytheon Co. United Technologies Corp. Agricultural Equipment - 1.7% AGCO Corp. (a) Beverages - 3.2% Hansen Natural Corp. (a) PepsiCo, Inc. Biotechnology - 2.1% Gilead Sciences, Inc. (a) Chemicals - 4.8% Air Products & Chemicals, Inc. Celanese Corp. Dow Chemical Co. Construction & Services - 2.8% Flowserve Corp. Fluor Corp. Drugs - 2.1% Novartis AG - ADR Electrical Equipment - 1.8% General Electric Co. Energy - 10.7% Apache Corp. Chevron Corp. Devon Energy Corp. Marathon Oil Corp. Noble Corp. (b) Petroleo Brasileiro S.A. Petro - ADR Schlumberger Ltd. (b) Financial Services - 4.7% American Express Co. Goldman Sachs Group, Inc. Mastercard, Inc. Food Services - 2.0% Yum Brands, Inc. Health Care Services - 3.7% AmerisourceBergen Corp. Johnson & Johnson UnitedHealth Group, Inc. Instrumentation - 1.6% Thermo Fisher Scientific, Inc. (a) Insurance - 2.8% ACE Ltd. (b) MetLife, Inc. Leisure - 1.2% Carnival Corp. (b) Machinery - 5.2% Caterpillar, Inc. Cummins, Inc. Joy Global, Inc. Media - 0.9% Walt Disney Co. Metals & Mining - 1.0% Freeport-McMoRan Copper & Gold, Inc. Office Equipment - 7.8% Apple,Inc. (a) EMC Corp. (a) Hewlett-Packard Co. International Business Machines Corp. Western Digital Corp. (a) Xyratex Ltd. (a) (b) Real Estate - 1.0% Plum Creek Timber Co., Inc. - REIT Retail - 3.0% Macy's, Inc. TJX Companies,Inc. Semiconductors - 6.5% Atheros Communications, Inc. (a) Intel Corp. KLA-Tencor Corp. NVE Corp. (a) Services - 9.5% Accenture PLC (b) Amazon.com,Inc. (a) Demand Media, Inc. - Class B (a) Google, Inc. (a) Rackspace Hosting, Inc. (a) United Parcel Service, Inc. Software - 3.3% Microsoft Corp. Oracle Corp. Specialty Retail - 8.1% Autozone, Inc. (a) Coach, Inc. Home Depot, Inc. Nike,Inc. - Class B Sherwin Williams Co. Sotheby's Telecommunications - 1.1% NII Holdings, Inc. (a) Transportation - 3.6% J.B. Hunt Transport Services,Inc. Union Pacific Corp. TOTAL COMMON STOCKS (Cost $19,304,758) SHORT TERM INVESTMENT - 1.2% Money Market Fund - 1.2% First American Prime Obligations Fund, Class Z, 0.067% (c) TOTAL SHORT TERM INVESTMENTS (Cost $314,242) Total Investments (Cost $19,619,000) - 100.2% Liabilities in Excess of Other Assets - (0.2)% TOTAL NET ASSETS - 100.0% Percentages are stated as a percent of net assets. ADRAmerican Depository Receipt REITReal Estate Investment Trust (a)Non-income producing security (b)Foreign Domiciled (c) Variable Rate Security - the rate shown is the annualized seven-day effective yield as of March 31, 2011 On March 31, 2011, the cost of investments for federal income tax purposes was approximately $19,619,000. The aggregate gross unrealized appreciation and depreciation of investments, based on this cost, was as follows*: Unrealized appreciation Unrealized depreciation Net unrealized depreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statemnts section in the Fund's most recent semi-annual or annual report. Generally accepted accounting principles require disclosures regarding the valuation inputs and techniques used to measure fair value and any changes in such valuation inputs and techniques.The various inputs used in determining the value of each of the Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The valuation levels are not necessarily an indication of the risk associated with investing in these securities.As of March 31, 2011, the Fund's investments were classified as follows: Total Level 1 Level 2 Level 3 Fair Value Common Stocks* $- $- $ Short-Term Investments - - Total Investments $- $- $ * Please see above for further industry breakout. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)The Wall Street Fund, Inc. By (Signature and Title) /s/ Robert P. Morse Robert P. Morse President Date May 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/ Robert P. Morse Robert P. Morse, President Date May 25, 2011 By (Signature and Title)*/s/Jian. H. Wang Jian H. Wang, Treasurer Date May 25, 2011 * Print the name and title of each signing officer under his or her signature.
